Argued October 15, 1924.
Defendant complained in the court below of the failure of the chancellor to answer the requests for findings; his complaint was heeded and answers were filed. At the same time the final decree was entered, and two days thereafter the present appeal was taken. The equity rules in force when this case was tried provided by Rule *Page 281 
64 that parties shall have ten days in which to file exceptions, "which exceptions shall cover all objections to __________ findings of fact and law." Here appellant was denied this right. In Lincoln v. Africa, 228 Pa. 546, 552, we said, "Where an equity case has been tried in violation of the equity rules __________ the Supreme Court will __________ set aside the decree" and remit the record with a procedendo; that course will be followed in the present instance.
And now, October 15, 1924, the decree is set aside and the record is remitted to the court below to proceed in accordance with the requirements of the equity rules, costs to await final decree.